Case 1:15-cr-00252-PKC-RML Document 1086 Filed 11/26/18 Page 1 of 1 PageID #: 17239




                                                                               November 26, 2018

      BY ECF

      The Honorable Pamela K. Chen
      United States District Judge
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                    Re:     United States v. Brayan Jiménez, 15 Crim. 252 (PKC)

      Dear Judge Chen:

              We write on behalf of our client, Brayan Jiménez, to respectfully request a
      temporary modification of Mr. Jiménez’s travel restrictions that would permit him to
      travel to Orlando, Florida as early as Monday, November 26 and return to Miami on
      Thursday, November 29, 2018, and to stay out past his curfew for two hours (from 10:00
      p.m. until midnight) on the nights of November 26, 27, and 28.

               Mr. Jiménez is currently out on a $1,500,000 bond secured by property. The bond
      restricts Mr. Jiménez’s travel to the Southern District of Florida. Some of Mr. Jiménez’s
      family members who live in Guatemala, including his grandchildren, are visiting Miami
      and Orlando this coming week and Mr. Jiménez wishes to join them. If permitted to
      travel to Orlando, Mr. Jiménez would travel by bus and would stay with his family at
      8971 Stringer Dr., Davenport, FL 33896.

              I apologize for the short notice. Mr. Jiménez’s family had airplane tickets that
      had been purchased in connection with a canceled court appearance, and so had to use
      these tickets within a limited amount of time. Accordingly, the travel arrangements were
      made at the last minute. As the Court may know, Mr. Jiménez lives alone in Miami, and
      has contact with his family only when they are able to travel to Florida. I have advised
      Pre-Trial Services and the government of our request, and Pre-Trial Services informed us
      they do not object, and the government informed us it defers to Pre-Trial.

             I appreciate the Court’s consideration.

                                                                     Respectfully submitted,


                                                                     /s/
                                                                     Justine A. Harris

      cc:    All counsel of record (by ECF)
             U.S. Pre-Trial Services Officers Jeanine Quijije and Anna Lee (by email)

                                  90 Broad Street | 23rd Floor | New York, NY 10004
                            www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
